Citation Nr: 1729764	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-34 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for bilateral lower extremity livedoid vasculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force (USAF) from July 1987 to May 1993.  He also served with the USAF Reserve after his period of active duty until his retirement in June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In October 2014, the Veteran and his wife presented sworn testimony at a hearing before the undersigned.  A transcript of that hearing is of record.  

In February 2013 and/or March 2015, the Board remanded the above issues for further development.  As explained in March 2015, the Veteran's claim for livedoid vasculopathy is an original claim because the earlier October 2008 and February 2010 rating decisions did not become final because additional relevant service records were thereafter associated with the record.  See 38 C.F.R. § 3.156(c) (2016).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that neither a psychiatric disorder nor bilateral lower extremity livedoid vasculopathy is related to the Veteran's July 1987 to May 1993 service and a psychosis did not manifest itself to a compensable degree in the first post-service year after May 1993.

2.  The Veteran was first observed with a psychiatric disorder on January 16, 2003, as well as observed with symptoms of bilateral lower extremity livedoid vasculopathy on July 22, 2004, and he was not on a period of active duty or active duty for training on January 16, 2003, or on July 22, 2004.

3.  The Veteran was not provided with an examination on his entry onto any period of service after January 16, 2003.

4.  The Veteran a psychiatric disorder was not aggravated by any of the Veteran's periods of service after January 16, 2003, by any of the Veteran's periods of service after January 16, 2003, and his bilateral lower extremity livedoid vasculopathy was not aggravated by any of his periods of service after July 22, 2004.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in a period of active duty or active duty for training prior to January 16, 2003, or aggravated by a period of military service after January 16, 2003.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1112, 1113, 1132, 1131, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Bilateral lower extremity livedoid vasculopathy was not incurred in a period of active duty or active duty for training prior to July 22, 2004, or aggravated by a period of military service after July 22, 2004.  38 U.S.C.A. §§ 101, 106, 1110, 1111, 1132, 1131, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims his current psychiatric disorder and bilateral lower extremity livedoid vasculopathy are due to his military service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to the claim of service connection for bilateral lower extremity livedoid vasculopathy the Veteran further claims, in substance, that service connection is warranted because it started during a period of active duty in 2004 shortly after he came back from a deployment in Turkey.  Id.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

Moreover, the law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  See 38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  In other words, 38 U.S.C.A. § 1111 requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based and the presumptions of soundness and aggravation do not apply.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe.  

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to a current psychiatric disability, the Board finds that the most probative evidence of record is the opinion provided by the September 2016 VA examiner that the Veteran has an adjustment disorder with depressed mood because it was provided after a review of the record on appeal, including the earlier July 2008 VA examiner's diagnosis of bipolar affective disorder and the earlier June 2013 VA examination in which it was opined that he did not have a current psychiatric disorder, and because it was provided after an examination of the Veteran, and the opinion cited to relevant evidence found in the record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

As to the bilateral lower extremity livedoid vasculopathy, the record shows the Veteran has been diagnosed with this disease since July 2004.  See Tanner Clinic treatment records dated in July 2004, September 2004, and January 2005; Also see VA examination dated in August 2008; Dr. Christopher M. Hull letters dated in December 2009 and June 2012.

However, the Board notes that psychiatric disorders and bilateral lower extremity livedoid vasculopathy are diseases and not injuries.  Therefore, the Veteran may only prevail on these claims for service connection if they were first diagnosed on a period of active duty or ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

As noted above, the Veteran served on active duty from July 1987 to May 1993 and he thereafter served with the USAF Reserve until June 2008.  However, the Veteran does not claim and the record does not show that a psychiatric disorder and/or bilateral lower extremity livedoid vasculopathy manifested at any time while on active duty from July 1987 to May 1993.  In fact, his available service treatment records for this period of time are not only negative for complaints, diagnoses, or treatment for either disease but the August 1989 service examiner reported his psychiatric, skin, vascular systems were normal.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with a psychosis in his first year after his separation from his the period of active duty in May 1993.  

Moreover, the Veteran does not claim and the record does not show that he had a continued problem with either disability since his May 1993 separation from active duty.  In fact, when examined in October 1993 and May 1998 the service examiners opined that his vascular system, skin, and psychiatric examinations were normal.  See Colvin.  Similarly, Annual Medical Certificates dated in July 1993, September 1994, July 1995, October 1996, October 1997, October 1998, October 1999, and January 2001 were negative for a history of a psychiatric disorder or livedoid vasculopathy.  Additionally, and as discussed in more detail below, the record does not show the Veteran's first complaints, diagnoses, or treatment for either disability until 2003 or 2004; a decade after this period of service. 

Further, the Board finds that the most probative evidence shows that there is not a causal association or link between either of the Veteran's current diseases and an established injury, disease, or event while on active duty from July 1987 to May 1993.  See Owens.  As to the psychiatric disorder, while Dr. Stephen L. Morrell from the Tanner Clinic in November 2009 opined that "It appears that his symptoms of depression . . . started while he was in the military [and it is . . .] my opinion it is at least as likely as not that these conditions of depression . . . [is] a result of his service in the military and the stress involved in this service" the Board does not find this opinion credible evidence of a link between the claimant current psychiatric disorder and his active duty from July 1987 to May 1993 because the opinion never discusses his active duty from July 1987 to May 1993, only service in 2002 and 2003, and the opinion is not supported by clinical data or other rationale.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  On the other hand, the September 2016 VA examiner, as clarified in the February 2017 addendum, opined that the Veteran's psychiatric disorder was not due to his military service because it was due to his post-service life stressors and this opinion was supported by detailed citation to evidence found in the record.  See Owens.  Similarly, the Board does not find Dr. Hull's December 2009 opinion that "[i]t is unclear in this situation whether the livedo vasculopathy was caused by his active duty status but it is at least as likely as not that it developed at the time that he was serving in Turkey" and Dr. Morrell's June 2012 opinion that that his livedoid vasculopathy is "likely could be related to the month he spent in service" credible because they are too speculative, they do not discuss his active duty from July 1987 to May 1993, only service in 2004, and they are not supported by clinical data or other rationale.  See Bloom.  As to the various lay statements from the Veteran and the statement from his wife that are found in the record regarding the claimant's diseases being caused by his military service, the Board does not find them competent because diagnosing a psychiatric disorder and livedoid vasculopathy requires special medical training which they do not have.  See Davidson.  

Therefore, the Board finds that the Veteran is not entitlement to service connection for a psychiatric disorder and bilateral lower extremity livedoid vasculopathy based on his period of active duty from July 1987 to May 1993.  See 38 U.S.C.A. §§ 11110, 1131; 38 C.F.R. § 3.303; Owens.  

Accordingly, the Board will next consider if the Veteran is entitlement to service connection for a psychiatric disorder and bilateral lower extremity livedoid vasculopathy based on either disease being diagnosed while on a subsequent period of active duty or ACDUTRA with the USAF Reserves.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the psychiatric disorder, the record shows the Veteran first having a problem with a psychiatric disorder (i.e., depression) on January 16, 2003.  See treatment records from Tanner Clinic dated January 16, 2003; Also see treatment records dated in February 3, 2003, May 8, 2003.  As to bilateral lower extremity livedoid vasculopathy, the record shows the Veteran first having a problem with skin sores/ulcers thereafter diagnosed as bilateral lower extremity livedoid vasculopathy on July 22, 2004.  See treatment records from Tanner Clinic dated July 22, 2004; Also see treatment records dated in September 21, 2004, September 22, 2004, and January 5, 2005.  Moreover, the Board finds that the Veteran is competent to report on what he sees and feels and his wife is competent to report on what she sees, such as observable symptoms of a psychiatric disorder and bilateral lower extremity livedoid vasculopathy, because these symptoms come to them via his own senses.  See Davidson.  

However, while the record shows that from May 1993 to June 2008 the Veteran had numerous periods of INACDUTRA as well as ACDUTRA and active duty, including in 2003 and 2004, they do not show that he was on a period of active duty or ACDUTRA on January 16, 2003, when he was first diagnosed with a psychiatric disorder or on July 22, 2004, when he was first seen with symptoms of bilateral lower extremity livedoid vasculopathy.  In fact, his reserve component records show that in January 2003 his service was limited to a weekend drill on January 4th and 5h, 2004, where his status was listed as 22 for Unit Training Assembly (UTA) which was INACDUTRA and in July 2004 his service was limited to a weekend drill on July 10th and 11th, 2004, where his status was also listed as 22 which was INACDUTRA.

Accordingly, the Board finds that the claims of service connection for a psychiatric disorder based on a period of qualifying service prior to January 16, 2003, and the claim of service connection for bilateral lower extremity livedoid vasculopathy based on a period of qualifying service prior to July 22, 2004, must be denied because service department records show that these diseases were not diagnosed while he was on a period of active duty or ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131; 38 C.F.R. § 3.303(a). 

As reported above, the post-January 16, 2003/July 22, 2004, record shows that the Veteran had additional periods of service (i.e., active duty, ACDUTRA, and INACDUTRA) with his USAF Reserve until his retirement in June 2008.  Moreover, the post-January 16, 2003/July 22, 2004, record periodically documents the Veteran's complaints and/or treatment for a psychiatric disorder and bilateral lower extremity livedoid vasculopathy.  Therefore, the Board will next consider if his psychiatric disorder and/or bilateral lower extremity livedoid vasculopathy was aggravated by any of the subsequent periods of qualifying service.  See 38 U.S.C.A. § 1111.  

Initially, the Board finds that the burden falls on the appellant to show aggravation because the record shows that the Veteran was not afforded a VA examination upon entry onto any of these subsequent periods of service.  See Smith.  However, while post-January 16, 2003/July 22, 2004, medical records document the Veteran's continued complaints and/or treatment for a psychiatric disorder and bilateral lower extremity livedoid vasculopathy, the Board notes that the record is negative for medical evidence showing that either was aggravated beyond its' normal progression by any of his subsequent periods of qualifying service.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1131; Also see Owens.  In fact, the September 2016 VA examiner, as clarified in the February 2017 addendum, opined that the Veteran's psychiatric disorder was not aggravated by his military service because it was due to his post-service life stressor and not his military service.  See Colvin.  In reaching this conclusion, the Board has not overlooked Dr. Morrel's November 2009 and June 2012 opinions regarding the Veteran's psychiatric disorder and livedoid vasculopathy or Dr. Hull's November 2009 opinion regarding livedoid vasculopathy.  However, the Board does not find the opinions pertinent evidence as to the question of aggravation because they do not address whether the Veteran's preexisting disease was aggravated by a subsequent period of service.  See Owens.  As to the various lay statements from the Veteran and the statement from his wife regarding the claimant's psychiatric disorder and bilateral lower extremity livedoid vasculopathy being due to service, the Board finds that diagnosing a psychiatric disorder and bilateral lower extremity livedoid vasculopathy is a determination of medical complexity and is not capable of lay observation.  See Davidson.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any opinions that they may provide regarding these diseases being aggravated by a subsequent period of qualifying service are not competent evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran's psychiatric disorder and bilateral lower extremity livedoid vasculopathy were not aggravated beyond their normal progression by any of the Veteran's post-January 16, 2003/July 22, 2004, periods of qualifying service.  See Owens.  Therefore, the Board finds that entitlement to service connection for a psychiatric disorder and bilateral lower extremity livedoid vasculopathy based on aggravation is also denied.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1131.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for bilateral lower extremity livedoid vasculopathy is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


